UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7263


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ERSKINE A. DAWSON, JR., a/k/a Junior, a/k/a June, a/k/a JR, a/k/a Erik,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:17-cr-00061-RAJ-LRL-2)


Submitted: January 20, 2022                                       Decided: January 25, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Erskine A. Dawson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Erskine A. Dawson, Jr., appeals the district court’s order denying Dawson’s motion

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After reviewing

the record, we conclude that the district court did not abuse its discretion in denying

Dawson’s motion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating

standard of review), cert. denied, 142 S. Ct. 383 (2021). We therefore affirm the district

court’s order. United States v. Dawson, No. 2:17-cr-00061-RAJ-LRL-2 (E.D. Va. Aug. 13,

2021). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2